Citation Nr: 1748156	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  17-24 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

2.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active military service from June 1944 to June 1946.

This case comes to the Board of Veterans' Appeals (Board) from a September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2017, the Veteran presented testimony at a Board hearing via video conference before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the July 2017 Board hearing, the Veteran testified that the symptoms of his peripheral neuropathy of the upper extremities have worsened since his last VA examination in September 2016.  He reported he could no longer close his hands completely and had little gripping ability.  He also stated he experienced deadening numbness on both upper extremities.  Additionally, in his May 2017 VA Form 9, he stated his condition has gotten worse in the previous months, and his numbness is quite severe now.  

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Accordingly, a more contemporaneous VA examination is required to provide a current picture of the Veteran's service-connected disabilities, at issue on appeal.  38 C.F.R. §§ 3.326, 3.327.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file any updated treatment records for the Veteran from the VA Medical Center (VAMC) in Houston, Texas and all associated outpatient clinics, dated from March 2017 to the present.  All actions to obtain the requested records should be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of peripheral neuropathy of the upper extremities.  The examiner should review the claims file and note that review in the report.  All necessary tests should be performed.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  

The examiner should determine the symptomatology caused by the peripheral neuropathy of the upper extremities and should state whether it is wholly sensory or whether there are any additional findings.    

The examiner should provide an opinion on the functional impact caused by the peripheral neuropathy.  

A rationale for all opinions should be provided.

3.  After completing the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


